DETAILED ACTION
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-9 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claims 1-8 recite (“...the slave computer is configured to...”, “…the master computer is configured to...", “…the execution device is configured to …”, “...the sense receiving module is configured to...”, “...the control receiving module is configured to...” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 20 recites sufficiently definite structure because the structures (“...the slave computer is configured to...”, “…the master computer is configured to...", “…the execution device is configured to …”, “...the sense receiving module is configured to...”, “...the control receiving module is configured to...”) are described in the specification (figures 1-3) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0212168 A1 to Baba et al. in view of U.S. Pub. No. 2016/0032947 A1 to Tanaka et al.

As to claim 1, Baba teaches a control system of an unmanned engineering machinery (Robot Remote Control Apparatus 1), comprising: 
a slave computer (Second Computer Unit 70), a master computer (First Computer Unit 30) and an execution device (Mechanism Portion is provided with one or two heavy-load working arms, one or two light-load working arms, and a travelling system);  
the master computer (First Computer Unit 30)  is configured to generate a control instruction according to the current sensing value and a a plurality of sensors disposed in the working arms, and a plurality of instruction switches for carrying out ON/OFF instructions, wherein control data for the robot apparatus is generated on the basis of values of rotation and movement detected by a plurality of sensors and ON/OFF of a plurality of instruction switches...With such a construction, since control data for the robot apparatus can be generated by means of a plurality of sensors and a plurality of instruction switches by operating the steering arms and turning on and off the instruction switches, the remote control system for robot has an action by which the robot apparatus can be easily controlled...” paragraph 0022/0023), and to 10send the control instruction to the execution device through the slave computer (“...In order to solve the problems, a remote control system for robot according to the invention is a remote control system for robot that includes a robot remote control apparatus for remotely controlling a robot and a robot apparatus controlled based on data from the remote control apparatus, wherein the robot remote control apparatus is provided with a first computer unit for generating control data for the robot apparatus, and a first mobile transmission unit for transmitting the control data to a base station connected to a public transmission network; the robot apparatus is provided with a second mobile transmission unit for receiving control data transmitted from the base station connected to the public transmission network, and a second computer unit for processing the control data and controlling a mechanism portion; the mechanism portion is provided with one or two heavy-load working arms, one or two light-load working arms, and a travelling system, all of which are controlled by the second computer unit; and the second computer unit controls one or two heavy-load working arms, one or two light-load working arms and a travelling system on the basis of the control data for the robot apparatus....A remote control system for robot according to the first aspect of the invention is a remote control system for robot including a robot remote control apparatus for remotely controlling a robot and a robot apparatus controlled based on data from the remote control apparatus; wherein the robot remote control apparatus includes a remote instruction unit for generating control data for the robot apparatus, a first computer unit for inputting and processing the control data, and a first mobile transmission unit for transmitting the control data to a base station connected to a public transmission network; the robot apparatus includes a second mobile transmission unit for receiving the control data transmitted from the base station connected to the public transmission network, and a second computer unit for processing the control data and controlling a mechanism portion; the mechanism portion includes one or two heavy-load working arms, one or two light-load working arms, and a travelling system, all of which are controlled by the second computer unit; and the second computer unit controls one or two heavy-load working arms, one or two light-load working arms, and the travelling system on the basis of the control data for the robot apparatus...As described above, according to the present embodiment, the robot remote control apparatus 1 includes a remote instruction unit 4 for generating control data for the robot apparatus 2, the first computer unit 30, into which the control data is inputted, for processing the same, and the first mobile transmission unit 35 for transmitting the control data to the base station 19 connected to the public transmission network 20. The robot apparatus 2 includes the second mobile transmission unit 75 for receiving control data transmitted from the base station 21 connected to the public transmission network 20 and the second computer unit 70 for processing the control data and controlling the mechanism portion 10. The mechanism portion 10 includes one or two heavy-load working arms 120A, one or two light-load working arms 120B and travelling system, which are controlled by the second computer unit 70. By the second computer unit 70 controlling one or two heavy-load working arms 120A, one or two light-load working arms 120B and travelling system on the basis of the control data for the robot apparatus 2, the control data from the robot remote control apparatus 1 are transmitted via the first mobile transmission unit 35, the robot apparatus 2 can be controlled even if the robot apparatus 2 being an object to be controlled is located at least anywhere in Japan, and since the robot apparatus 2 includes one or two heavy-load working arms 120A and one or two light-load working arms 120B, one or two heavy-load working arms 120A are caused to carry out a removal activity of a heavy load, and one or two light-load working arms 120B are caused to carry out skillful activities, wherein such an advantageous effect is brought about, by which a quick rescue activity can be carried out...” paragraphs 0007/0009/0128); and 
Mechanism Portion is provided with one or two heavy-load working arms, one or two light-load working arms, and a travelling system) is configured to perform a control operation corresponding to the control instruction on the unmanned engineering machinery (“...In order to solve the problems, a remote control system for robot according to the invention is a remote control system for robot that includes a robot remote control apparatus for remotely controlling a robot and a robot apparatus controlled based on data from the remote control apparatus, wherein the robot remote control apparatus is provided with a first computer unit for generating control data for the robot apparatus, and a first mobile transmission unit for transmitting the control data to a base station connected to a public transmission network; the robot apparatus is provided with a second mobile transmission unit for receiving control data transmitted from the base station connected to the public transmission network, and a second computer unit for processing the control data and controlling a mechanism portion; the mechanism portion is provided with one or two heavy-load working arms, one or two light-load working arms, and a travelling system, all of which are controlled by the second computer unit; and the second computer unit controls one or two heavy-load working arms, one or two light-load working arms and a travelling system on the basis of the control data for the robot apparatus....A remote control system for robot according to the first aspect of the invention is a remote control system for robot including a robot remote control apparatus for remotely controlling a robot and a robot apparatus controlled based on data from the remote control apparatus; wherein the robot remote control apparatus includes a remote instruction unit for generating control data for the robot apparatus, a first computer unit for inputting and processing the control data, and a first mobile transmission unit for transmitting the control data to a base station connected to a public transmission network; the robot apparatus includes a second mobile transmission unit for receiving the control data transmitted from the base station connected to the public transmission network, and a second computer unit for processing the control data and controlling a mechanism portion; the mechanism portion includes one or two heavy-load working arms, one or two light-load working arms, and a travelling system, all of which are controlled by the second computer unit; and the second computer unit controls one or two heavy-load working arms, one or two light-load working arms, and the travelling system on the basis of the control data for the robot apparatus...As described above, according to the present embodiment, the robot remote control apparatus 1 includes a remote instruction unit 4 for generating control data for the robot apparatus 2, the first computer unit 30, into which the control data is inputted, for processing the same, and the first mobile transmission unit 35 for transmitting the control data to the base station 19 connected to the public transmission network 20. The robot apparatus 2 includes the second mobile transmission unit 75 for receiving control data transmitted from the base station 21 connected to the public transmission network 20 and the second computer unit 70 for processing the control data and controlling the mechanism portion 10. The mechanism portion 10 includes one or two heavy-load working arms 120A, one or two light-load working arms 120B and travelling system, which are controlled by the second computer unit 70. By the second computer unit 70 controlling one or two heavy-load working arms 120A, one or two light-load working arms 120B and travelling system on the basis of the control data for the robot apparatus 2, the control data from the robot remote control apparatus 1 are transmitted via the first mobile transmission unit 35, the robot apparatus 2 can be controlled even if the robot apparatus 2 being an object to be controlled is located at least anywhere in Japan, and since the robot apparatus 2 includes one or two heavy-load working arms 120A and one or two light-load working arms 120B, one or two heavy-load working arms 120A are caused to carry out a removal activity of a heavy load, and one or two light-load working arms 120B are caused to carry out skillful activities, wherein such an advantageous effect is brought about, by which a quick rescue activity can be carried out...” paragraphs 0007/0009/0128).  
Baba is silent with reference to 5wherein, the slave computer is configured to receive a current sensing value fed back by a sensing device in the unmanned engineering machinery, and to send the current sensing value to the master computer.
Tanaka teaches wherein, the slave computer (Operating Unit 14) is configured to receive a current sensing value fed back by a sensing device (Sensor 14) in the unmanned engineering machinery, and to send the current sensing value to the master computer (“...The hydraulic system according to the second embodiment includes a first electromagnetic valve 20A provided between a discharge passage of the pilot pump 14a and a pilot port of the first release valve 17A, a second electromagnetic valve 20B provided between a discharge passage of the pilot pump 14a and a pilot port of the second release valve 17B, a pressure sensor (operation detector) 14d configured to detect a boom lowering operation amount (magnitude of pilot pressure) of the operating unit 14, and a controller 21 configured to output an electrical signal (unlock signal) to both electromagnetic valves 20A and 20B when the pressure sensor 14d detects a boom lowering operation...The controller 21 can output an unlock signal for causing the two command output units to output a movement command to the two command output units (both electromagnetic valves 20A and 20B) at different points in time when the pressure sensor 14d detects a boom lowering operation...” paragraphs 0077/0083). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Baba with the teaching of Tanaka because the teaching of Tanaka would improve the system of Baba and Tanka by providing a hydraulic system for moving (lowering/controlling a boom of a construction equipment.

As to claim 10, see the rejection of claim 1 above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0212168 A1 to Baba et al. in view of U.S. Pub. No. 2016/0032947 A1 to Tanaka et al. as applied to claim 10 above, and further in view of U.S. Pub. No. 2009/0056964 A1 to Kunizawa et al.

As to claim 11, Baba as modified by Tanaka teaches the method according to claim 10, however it is silent with reference to wherein performing, by the execution device, the control operation corresponding to the control instruction on the unmanned engineering machinery comprises:  15when an output value of the control instruction is a first output value, opening, by the execution device, an electromagnetic valve in the unmanned engineering machinery; and when the output value of the control instruction is a second output value, closing, by the execution device, the electromagnetic valve in the unmanned engineering machinery.  
Kunizawa teaches wherein performing, by the execution device, the control operation corresponding to the control instruction on the unmanned engineering machinery comprises:  
opening, by the execution device, an electromagnetic valve in the unmanned engineering machinery (“...The dozer lever 87, when pivoted forwardly or rearwardly from the neutral position, detects this amount of operation (or the operating angle) by means of a position meter, or sensor, etc., and outputs to the controller 99 a current or voltage of a magnitude proportional to the amount of the forward or rearward lever operation, as an operation signal S1. The controller 99 outputs the control signal S2 of a current or voltage proportional to the magnitude of the operation signal S1 inputted from the dozer lever 87 to the solenoid 43b or 43c of the electromagnetic valve 43B for raising the dozer, or the electromagnetic valve 43C for lowering the dozer. Thereby, the controller 99 controls the dozer cylinder 43 to pivot the pivot support 31 vertically at a speed corresponding to the amount of forward and rearward operation of the dozer lever 87 through the electromagnetic valve 43B for raising the dozer, or the electromagnetic valve 43C for lowering the dozer, and the control valve 43A for the dozer cylinder. More specifically, when the dozer lever 87 is pivoted rearwardly from the neutral position, a control signal S2 of the magnitude corresponding to the amount of the lever operation is inputted to the solenoid 43b of the electromagnetic valve 43B 
when the output value of the control instruction is a second output value, closing (Controller 99/discontinue/halt condition/Lever Lock Mechanism 93), by the execution device, the electromagnetic valve in the unmanned engineering machinery (“...The switchover signal (raised state detection signal) of the change-over switches 91L and 91R of the right and left lock levers 89R and 89L is inputted to the controller 99. When the switchover signal (raised state detection signal) from the change-over switch 91L is inputted to the controller 99, the controller 99 discontinues the output of the control signal S2 to the solenoid 12b and 12c of the electromagnetic valve 12B for swinging to the left, and the electromagnetic valve 12C for swinging to the right, the output of the control signal S2 to the solenoid 19b and 19c of the electromagnetic valve 19B for raising the boom, and the electromagnetic valve 19C for lowering the boom, the output of the control signal S2 to the solenoid 21b and 21c of the electromagnetic valve 21B for a bucket scooping, and the electromagnetic valve 21C for a bucket dump, and the output of the control signal S2 to the solenoid 20b and 20c of the electromagnetic valve 20B for a forward pivoting, and the electromagnetic valve 20C for a rearward pivoting. Thus, by an upward operation of the left lock lever 89L (i.e. by raising or lifting the lever), manipulations of the boom 15 and the bucket 17 by the boom and bucket control lever 86 are disabled, and swing manipulations of the swivel base 6 and manipulations of the arm 16 by the swing and arm control lever 90 are disabled...Similarly, when the switchover signal (raised state detection signal) from the change-over switch 91R is inputted into the controller 99, the controller 99 discontinues the output of the control signal S2 to the solenoid 12b and 12c of the electromagnetic valve 12B for swinging to the left, and the electromagnetic valve 12C for swinging to the right, the output of the control signal S2 to the solenoid 19b and 19c of the electromagnetic valve 19B for raising the boom, and the electromagnetic valve 19C for lowering the boom, the output of the control signal S2 to the solenoid 21b and 21c of the electromagnetic valve 21B for a bucket scooping, and the electromagnetic valve 21C for a bucket dump, and the output of the control signal S2 to the solenoid 20b and 20c of the electromagnetic valve 20B for a forward swing, and the electromagnetic valve 20C for a rearward swing. Thus, by an upward operation of the right lock lever 89R, swing operations of the swivel base 6 and the operation of the arm 16 by the swing and arm control lever 86 are disabled, and manipulations of the boom 15 and the bucket 17 by the boom and bucket control lever 86 are disabled....The above right and left lock levers 89R and 89L define a lever lock mechanism 93, which places the backhoe 1 in a halt condition, together with the change-over switches 91R and 91L, a part of the controller 99, the electromagnetic valve 12B for swinging to the left, the electromagnetic valve 12C for swinging to the right, the electromagnetic valve 19B for raising the boom, the electromagnetic valve 19C for lowering the boom, the electromagnetic valve 21B for a bucket scooping, the electromagnetic valve 21C for a bucket dumping, the electromagnetic valve 10B for swinging to the left, the electromagnetic valve 10C for swinging to the right, the electromagnetic valve 20B for pivoting the arm forwardly, the electromagnetic valve 20C for pivoting the arm rearwardly, etc...” paragraphs 0075-0077).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Baba and Tanaka with the teaching of Kunizawa because the teaching of Kunizawa would improve the system of Baba and Tanka by providing a system for controlling movement or swivel of a dozer attachments.

As to claim 12, Baba as modified by Tanaka teaches the method according to claim 10, however it is silent with reference to wherein performing, by the execution device, the 20control operation corresponding to the control instruction on the unmanned engineering machinery comprises: when the output value of the control instruction is the first output value, closing, by the execution device, the electromagnetic valve in the unmanned engineering machinery; and when the output value of the 
Kunizawa teaches wherein performing, by the execution device, the 20control operation corresponding to the control instruction on the unmanned engineering machinery comprises: 
when the output value of the control instruction is the first output value, closing (discontinue/halt condition/Lever Lock Mechanism 93), by the execution device, the electromagnetic valve in the unmanned engineering machinery (“...The switchover signal (raised state detection signal) of the change-over switches 91L and 91R of the right and left lock levers 89R and 89L is inputted to the controller 99. When the switchover signal (raised state detection signal) from the change-over switch 91L is inputted to the controller 99, the controller 99 discontinues the output of the control signal S2 to the solenoid 12b and 12c of the electromagnetic valve 12B for swinging to the left, and the electromagnetic valve 12C for swinging to the right, the output of the control signal S2 to the solenoid 19b and 19c of the electromagnetic valve 19B for raising the boom, and the electromagnetic valve 19C for lowering the boom, the output of the control signal S2 to the solenoid 21b and 21c of the electromagnetic valve 21B for a bucket scooping, and the electromagnetic valve 21C for a bucket dump, and the output of the control signal S2 to the solenoid 20b and 20c of the electromagnetic valve 20B for a forward pivoting, and the electromagnetic valve 20C for a rearward pivoting. Thus, by an upward operation of the left lock lever 89L (i.e. by raising or lifting the lever), manipulations of the boom 15 and the bucket 17 by the boom and bucket control lever 86 are disabled, and swing manipulations of the swivel base 6 and manipulations of the arm 16 by the swing and arm control lever 90 are disabled...Similarly, when the switchover signal (raised state detection signal) from the change-over switch 91R is inputted into the controller 99, the controller 99 discontinues the output of the control signal S2 to the solenoid 12b and 12c of the electromagnetic valve 12B for swinging to the left, and the electromagnetic valve 12C for swinging to the right, the output of the control signal S2 to the solenoid 19b and 19c of the electromagnetic valve 19B for raising the boom, and the electromagnetic valve 19C for lowering the boom, the output of the control signal S2 to the solenoid 21b and 21c of the electromagnetic valve 21B for a bucket scooping, and the electromagnetic valve 21C for a bucket dump, and the output of the control signal S2 to the solenoid 20b and 20c of the electromagnetic valve 20B for a forward swing, and the electromagnetic valve 20C for a rearward swing. Thus, by an upward operation of the right lock lever 89R, swing operations of the swivel base 6 and the operation of the arm 16 by the swing and arm control lever 86 are disabled, and manipulations of the boom 15 and the bucket 17 by the boom and bucket control lever 86 are disabled...The above right and left lock levers 89R and 89L define a lever lock mechanism 93, which places the backhoe 1 in a halt condition, together with the change-over switches 91R and 91L, a part of the controller 99, the electromagnetic valve 12B for swinging to the left, the electromagnetic valve 12C for swinging to the right, the electromagnetic valve 19B for raising the boom, the electromagnetic valve 19C for lowering the boom, the electromagnetic valve 21B for a bucket scooping, the electromagnetic valve 21C for a bucket dumping, the electromagnetic valve 10B for swinging to the left, the electromagnetic valve 10C for swinging to the right, the electromagnetic valve 20B for pivoting the arm forwardly, the electromagnetic valve 20C for pivoting the arm rearwardly, etc...” paragraphs 0075-0077); and 
opening (Controller 99/Control Signal S2), by the 25execution device, the electromagnetic valve in the unmanned engineering machinery (“...The dozer lever 87, when pivoted forwardly or rearwardly from the neutral position, detects this amount of operation (or the operating angle) by means of a position meter, or sensor, etc., and outputs to the controller 99 a current or voltage of a magnitude proportional to the amount of the forward or rearward lever operation, as an operation signal S1. The controller 99 outputs the control signal S2 of a current or voltage proportional to the magnitude of the operation signal S1 inputted from the dozer lever 87 to the solenoid 43b or 43c of the electromagnetic valve 43B for raising the dozer, or the electromagnetic valve 43C for lowering the dozer. Thereby, the controller 99 controls the dozer cylinder 43 to pivot the pivot support 31 vertically at a speed corresponding to the amount of forward and rearward operation of the dozer lever 87 through the electromagnetic valve 43B for raising the dozer, or the electromagnetic valve 43C for lowering the dozer, and the control valve 43A for the dozer cylinder. More specifically, when the dozer lever 87 is pivoted rearwardly from the neutral position, a control signal S2 of the magnitude corresponding to the amount of the lever operation is inputted to the solenoid 43b of the electromagnetic valve 43B for raising the dozer. This causes the pivot support 31 to be raised at a speed corresponding to the amount of the rearward operation of the dozer lever 87. When the dozer lever 87 is pivoted forwardly from the neutral position, a control signal S2 of the magnitude corresponding to the amount of the lever operation is inputted to the solenoid 43c of the electromagnetic valve 43C for lowering the dozer. This causes the pivot support 31 to be lowered at a speed corresponding to the amount of the forward operation of the dozer lever 87. Therefore, dozer control means for extending and retracting the dozer cylinder 43 to vertically pivot the pivot support 31 in correlation with the operation of the dozer lever 87 includes a part of the controller 99, the electromagnetic valve 43B for raising the dozer, the electromagnetic valve 43C for lowering the dozer, and the control valve 43A for dozer cylinder...” paragraph 0071).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Baba and Tanaka with the teaching of Kunizawa because the teaching of Kunizawa would improve the system of Baba and Tanka by providing a system for controlling movement or swivel of a dozer attachments.
Allowable Subject Matter
Claims 2-9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 104476548 A to Yunzhi et al. and directed to excavating robot autonomous working control system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194